Citation Nr: 1640172	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1968 to July 1969 and his service included service in the Republic of Vietnam from September 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In this regard, the Board finds that it only has jurisdiction over the above issues because the Veteran limited his appeal to these three issues in his September 2013 VA Form 9, Appeal to Board of Veterans' Appeals. 


FINDINGS OF FACT

1.  Tinnitus had its onset in service

2.  Bilateral hearing loss had its onset in service.

3.  The preponderance of the evidence of record shows that a low back disability is not related to service and arthritis of the low back did not manifest itself to a compensable degree in the first post-service year.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  A low back disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for tinnitus, bilateral hearing loss, and a low back disability because they are all due to his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to tinnitus and bilateral hearing loss the Veteran reports that both disabilities are related to his in-service acoustic trauma.  As to his tinnitus, he also reports the onset of ringing in his ears in service.  As to the low back disability, he reports that his current low back disability is due to an injury he sustained loading trucks while on active duty including while serving in the Republic of Vietnam.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  


a.  Tinnitus and bilateral hearing loss 

The record shows the Veteran being diagnosed with tinnitus.  See, e.g., VA examination dated in December 2009.  Moreover, the Board finds that that his DD Form 214 verifies his service in the Republic of Vietnam from September 1968 to July 1969 as well as his occupational specialty of supply clerk, the photographs the Veteran provided showing the riverboat her served on while in the Republic of Vietnam, and his competent and credible statement regarding being exposed to the loud noise from barge engines at that time is sufficient proof of the in-service incurrence of an injury (i.e., acoustic trauma) because the injury and symptom (ringing in his ears) is observable by a lay person and is consistent with his in-service history.  See Davidson.  Lastly, the Board finds the Veteran's statement regarding his having continued problems with observable symptom of his tinnitus (i.e., ringing in his ears) is proof that his disorder has continued since service because this symptom is observable by lay persons.  Id.  In reaching this conclusion, the Board has not overlooked the December 2009 VA audiological examination in which it was opined that the Veteran's tinnitus was not due to his military service.  

As to his bilateral hearing loss, the record shows that the Veteran had both in-service and post-service acoustic trauma.  The December 2009 VA audiological examination report reflects that he has bilateral hearing loss for VA compensation purposes, see 38 C.F.R. § 3.385, and the examiner opined that the etiology of the disability was the same as for the Veteran's tinnitus.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection for bilateral hearing loss is warranted.

b.  Low Back Disability

As to a current disability, the post-service record shows the Veteran being diagnosed as having low back disabilities (i.e., status post lumbar spine discectomies and fusions).  See private treatment records dated from 1996 to 2008.

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD 214 shows he served in the Republic of Vietnam from September 1968 to July 1969 and lists his occupational specialty as supply clerk.  The Veteran also filed with VA photographs that showed the riverboat he served on while in the Republic of Vietnam.  Furthermore, the Board finds that the Veteran is competent to report on having observable low back symptoms.  See Davidson.  The service treatment records, however, including examinations dated in December 1969 and April 1970, are negative for an injury, treatment, or a diagnosis of a low back disability.  In fact, when examined in December 1969 and April 1970 he did not report a history of a low back injury or disability and the examinations of his spine were normal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  There is also evidence of a post-service back injury in the 1990s and subsequent treatment for that condition, but no evidence of treatment prior to that time.  Accordingly, the Board finds that service connection for low back disability must be denied based on in-service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran was diagnosed as having arthritis in the low back in his first post-service year but instead the diagnoses are first reflected many years after service.  Accordingly, the Board finds that entitlement to service connection for low back disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from of service in 1970 and the first documented problems with his low back in 1996 to be evidence against continuity.  In this regard the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see.  See Davidson.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and his representative that the claimant has had the disability since service is not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the December 1969 and April 1970examinations.  Likewise, these lay claims are contrary to what is found in the post-service records, including the 1996 private treatment records surrounding the Veteran's first low back surgery and the May 2008 private treatment record in which he notified his chiropractor that the problems with his low back started in 1996.  

As for service connection based on their initial documentation after service under 38 C.F.R. § 3.303(d), the Board finds that the record does not contain a competent and credible medical opinion showing a medical link between the current disabilities and his military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the low back disability, the Board notes that in August 2010 Gary W. Henry, M.D., opined that "[b]ased on the history given to me [the Veteran's] back condition may have resulted from truck loading activities while in the service."  Also in August 2010, Anthony J. Kwon, M.D., opined that "[t]his is to inform you that [the Veteran's] back condition may have started as a result of his truck loading duty in Vietnam.  However, because the Board finds the opinion is based on an inaccurate factual predicate and is not supported by any rationale, see Bloom v. West, 13 Vet. App. 185, 187 (1999), service connection is not warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for a low back disability is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


